Title: John Adams to John Hancock, 26 Jan. 1786
From: Adams, John
To: Hancock, John


          
            
              Sir—
            
            

              GrosvR. Square

              Jany 26. 1786—
            
          

          I beg leave to introduce to your Excellency, Mr. Anstey a Barrister at Law, and member of Parliament, who
            seems to be an amiable man, and it is to be hoped his Tour to America may have some good
            effects.
          By the papers this morning it seems a motion was yesterday made in
            the house of Commons for an account of the Number of Vessels cleared out from any of the
            ports in Great Britain, with Licences for the importation of flour, Biscuit, and Live
            stock from any place or Country belonging to the United States of America into any of
            the islands of Newfoundland pursuant to an Act &c &c And also an
              act account of all Flour, Biscuit, and Live Stock imported into any of the
            Islands in Newfoundland between the 10 Jany. 1784 &
            the 10 of Jany. 85.
          This early attention, shews that something is to be done we shall
            at least learn something.
          Lord Stormont and Mr Fox seem
            determined to draw the attention of the nation to foreign Politicks the best ground they
            could possibly take if they were determined to promote a friendly commercial Connection
            with America—because this alone can prevent the United States from finally throwing
            their weight into the scale against Great Britain, by enabling them to Maintain a
            Neutrality—Yet I dont believe they look so far—
          Permit me to congratulate you, upon your return to the chair of the
            United States & to subscribe myself—
          Your Exc’l &c


          
            
              J. A—
            
          
        